Case 1-20-41559-nhl   Doc 333-2   Filed 08/06/20   Entered 08/06/20 20:05:15




                      EXHIBIT A
       Case
        Case1-20-41559-nhl
             1-20-41559-nhl Doc
                             Doc333-2
                                 251 Filed
                                      Filed06/01/20
                                            08/06/20 Entered
                                                      Entered06/02/20
                                                              08/06/2007:56:19
                                                                       20:05:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

    In re                                                                Chapter 11

    AMPLE HILLS HOLDINGS, INC., et al.,                                  Case No. 20-41559-nhl

                      Debtors.1                                          (Jointly Administered)


            ORDER AUTHORIZING AND APPROVING THE RETENTION
           AND EMPLOYMENT OF PORZIO, BROMBERG & NEWMAN, P.C.
      AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                       EFFECTIVE AS OF APRIL 24, 2020

            Upon consideration of the Application for Entry of an Order Authorizing and Approving

the Retention and Employment of Porzio, Bromberg & Newman, P.C. ("Porzio") as Counsel for

the Official Committee of Unsecured Creditors (the "Committee"), effective as of April 24, 2020

(the "Application");2 and upon the Declaration of Rachel A. Parisi, an attorney with Porzio, in

support of the Application (the "Parisi Declaration"); the Court being satisfied based on the

representations made in the Application and in the Parisi Declaration that said attorneys

represent no interest adverse to the Committee, that they are disinterested persons as that term is

defined under section 101(14) of the Bankruptcy Code, as modified by section 1103(b) of the

Bankruptcy Code, and that their employment is necessary and would be in the best interests of

the Committee, and after due deliberation and sufficient cause appearing therefor;

            IT IS HEREBY ORDERED THAT:



1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Ample Hills Holdings, Inc. (2347); Ample Hills Astoria, LLC (3001); Ample Hills
    Aventura, LLC (4022); Ample Hills Chelsea, LLC (1803); Ample Hills Creamery, Inc. (9650); Ample Hills Essex
    Street Market, LLC (8522); Ample Hills Fireboat House, LLC (6699); Ample Hills Gowanus, LLC (2450);
    Ample Hills Highline, LLC (0197); Ample Hills Jersey City, LLC (7428); Ample Hills LBV, LLC (6652); Ample
    Hills Manufacturing, LLC (5506); Ample Hills PPW, LLC (2968); Ample Hills Red Hook, LLC (4518); Ample
    Hills Vanderbilt, LLC (7255); Ample Hills Wholesale Online, LLC (3008).
2
    Capitalized terms not otherwise defined herein shall have the meanings set forth in the Application.



4460102
    Case
     Case1-20-41559-nhl
          1-20-41559-nhl Doc
                          Doc333-2
                              251 Filed
                                   Filed06/01/20
                                         08/06/20 Entered
                                                   Entered06/02/20
                                                           08/06/2007:56:19
                                                                    20:05:15




      1.       The Application is GRANTED as set forth herein.

      2.       Pursuant to sections 328 and 1103(a) of the Bankruptcy Code, the Committee is

authorized to employ and retain Porzio as counsel, effective as of April 24, 2020.

      3.       Porzio shall be entitled to allowance of compensation and reimbursement of

expenses upon the filing and approval of interim and final applications pursuant to the

Bankruptcy Rules, the Local Bankruptcy Rules, and such other orders as this Court may direct.

      4.       Porzio shall apply for compensation and professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases upon

appropriate notice and hearing in compliance with sections 330 and 331 of the Bankruptcy

Code, and applicable provisions of the Bankruptcy Rules, the Local Bankruptcy Rules, and such

other procedures as may be fixed by order of this Court.

      5.       Prior to any increases in Porzio's rates for any individual employed by Porzio and

providing services in these cases, Porzio shall provide ten (10) business days' notice to the

Committee and the Office of the United States Trustee, and shall file a supplemental declaration

setting forth the requested rate increases and state whether the Committee has consented to the

rate increase. The Office of the United States Trustee retains all rights to object to any rate

increase on all grounds including, but not limited to, the reasonableness standard provided for in

Section 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase

pursuant to Section 330 of the Bankruptcy Code.




                              [Order continues on following page]
    Case
     Case1-20-41559-nhl
          1-20-41559-nhl Doc
                          Doc333-2
                              251 Filed
                                   Filed06/01/20
                                         08/06/20 Entered
                                                   Entered06/02/20
                                                           08/06/2007:56:19
                                                                    20:05:15




      6.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implemental of this Order.




                                                            ____________________________
 Dated: June 1, 2020                                             Nancy Hershey Lord
        Brooklyn, New York                                  United States Bankruptcy Judge
Case 1-20-41559-nhl   Doc 333-2   Filed 08/06/20   Entered 08/06/20 20:05:15




                      EXHIBIT B
     Case 1-20-41559-nhl            Doc 333-2       Filed 08/06/20        Entered 08/06/20 20:05:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------  X
                                                         :
In re:                                                   : Chapter 11
                                                         :
AMPLE HILLS HOLDINGS, INC., et al.1,                     :
                                                         : Case No.. 20-41559-NHL
                                     Debtors.            :
                                                         : (Jointly Administered)
------------------------------------------------------- X
         CERTIFICATION OF ROBERT M. SCHECHTER IN SUPPORT OF
         FIRST APPLICATION OF PORZIO, BROMBERG & NEWMAN, P.C.
         FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
         REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS DURING THE
         PERIOD OF APRIL 24, 2020 THROUGH JUNE 30, 2020
                                                       .

          I, Robert M. Schechter, being of full age, hereby certify:

          1.     I am a principal at the law firm Porzio, Bromberg & Newman, P.C., with offices

located at, among other places, 156 West 56th Street, Suite 803, New York, New York 10019. I

am admitted in, practicing in, and a member in good standing of the Bar of the State of New

York, the Eastern District of New York, and the Southern District of New York.

          2.     I have personally performed some of the services rendered by Porzio in this

matter and am thoroughly familiar with the services performed on behalf of the Committee by

other attorneys and paraprofessionals of my firm in this matter.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Ample Hills Holdings, Inc. (2347); Ample Hills Astoria, LLC (3001); Ample Hills
Aventura, LLC (7755); Ample Hills Chelsea, LLC (1803); Ample Hills Creamery, Inc. (9650); Ample Hills Essex
Street Market, LLC (8522); Ample Hills Fireboat House, LLC (6699); Ample Hills Gowanus, LLC (2450); Ample
Hills Highline, LLC (0197); Ample Hills Jersey City, LLC (7428); Ample Hills LBV, LLC (6652); Ample Hills
Manufacturing, LLC (5506); Ample Hills PPW, LLC (2968); Ample Hills Red Hook, LLC (4518); Ample Hills
Vanderbilt, LLC (7255); Ample Hills Wholesale Online, LLC (3008).
                                                          1

4519377
    Case 1-20-41559-nhl          Doc 333-2     Filed 08/06/20     Entered 08/06/20 20:05:15




          3.     The facts contained in the Application are true and correct to the best of my

knowledge, information and belief.

          4.     The fees and disbursements requested in the Application are in accordance with

practices customarily employed by Porzio and generally accepted by Porzio's clients.

          5.     No agreement or understanding exists between Porzio and any other person or

persons or parties to share in any compensation received in connection with these cases except as

with respect to the terms of agreement between the principals of Porzio.

          6.     I certify that the Application sets forth: (a) the amount of fees and disbursements

sought, (b) the time period covered by the Application, (c) the total numbers of professional and

paraprofessional hours expended; and, further, that the schedules and the exhibits to the

Application show (d) the name of each professional and paraprofessional, with his or her

position at Porzio (e) the year that each professional was licensed to practice, where applicable,

and (f) the hours worked by each professional and paraprofessional both in total and by billing

category.

          7.     To the best of my knowledge, information and belief, the Application

substantially complies with the Local Rules.

          I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.




Dated: August 6, 2020                              /s/ Robert M. Schechter
       New York, New York                               Robert M. Schechter




                                                   2

4519377
Case 1-20-41559-nhl   Doc 333-2   Filed 08/06/20   Entered 08/06/20 20:05:15




                      EXHIBIT C
            Case 1-20-41559-nhl         Doc 333-2         Filed 08/06/20   Entered 08/06/20 20:05:15


                                                                                     100 SOUTHGATE PARKWAY, PO BOX 1997
                                                                                             MORRISTOWN, NJ 07962-1997
                                                                                                      TEL (973) 538-4006
                                                                                                      FAX (973) 538-5146
                                                                                                      TAX ID: XX-XXXXXXX




                                                                                                      August 5, 2020

Official Committee of Unsecured Creditors
305 Nevins Street                                                                                  Invoice # 3250819
Brooklyn, NY 11215


               Re: In re: Ample Hills Holdings, Inc.
     Our Matter # 022934.016178
 Billing Attorney: Rachel A. Parisi

                     STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 06/30/20

                                  Professional Services                           95,025.50
                                        Disbursements                               615.11
                       TOTAL CURRENT INVOICE                                     $95,640.61



                            TOTAL BALANCE DUE                                    $95,640.61




                         Please make check payable to Porzio, Bromberg & Newman, P.C.


                                 REMITTANCE PAGE
            Case 1-20-41559-nhl         Doc 333-2      Filed 08/06/20   Entered 08/06/20 20:05:15


                                                                                  100 SOUTHGATE PARKWAY, PO BOX 1997
                                                                                          MORRISTOWN, NJ 07962-1997
                                                                                                   TEL (973) 538-4006
                                                                                                   FAX (973) 538-5146
                                                                                                   TAX ID: XX-XXXXXXX




                                                                                                   August 5, 2020

Official Committee of Unsecured Creditors
305 Nevins Street                                                                               Invoice # 3250819
Brooklyn, NY 11215


               Re: In re: Ample Hills Holdings, Inc.
     Our Matter # 022934.016178
 Billing Attorney: Rachel A. Parisi


AGGREGATE TIME SUMMARY BY TASK CODE


Task Code                     Task Description                                  Total Hours        Total Amount
ASSTANAL                      Asset Analysis and Recovery                              7.00             2,252.50
ASSTDISP                      Asset Disposition                                       47.00            24,750.50
BUSOPS                        Business Operations                                      0.30               205.50
CASEADMN                      Case Administration                                     10.60             4,084.00
CASHCOLL                      Cash Collateral                                         46.30            24,169.00
CLAIMS                        Claims Administration and Objections                    26.30            12,735.50
CORPGOV                       Corporate Governance and Board Matters                   1.30               764.50
FEEAPPS                       Fee/Employment Applications                             33.10            10,855.00
FEEOBJS                       Fee/Employment Objections                                1.00               235.00
FINANCE                       Financing                                                4.50             3,061.50
LITIGATE                      Litigation (other than Avoidance Action                  2.70               672.00
                              Litigation
MEETCOM                       Meetings and Communications with Creditors             24.00              10,957.50
RELIEF                        Relief from Stay Proceedings                            0.80                 188.00
REPORTG                       Reporting                                               0.20                  95.00
Total                                                                               205.10              95,025.50

AGGREGATE TIME SUMMARY BY TASK CODE BY TIMEKEEPER


Task Code          Timekeeper                  Title              Total Hours   Hourly Rate                   Total

Asset Analysis and Recovery

ASSTANAL           Denys, T. A. Esq            Principal                 0.30        685.00                 205.50
                   Dermatis, M. P.             Paralegal - 2 -           0.90        260.00                 234.00
                                               Senior Level
                   Fuentes, N.                 Paralegal - 3 -           4.80        235.00               1,128.00
            Case 1-20-41559-nhl      Doc 333-2   Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                               August 5, 2020
Invoice #3250819                                                                                 Page:2


Task Code         Timekeeper              Title             Total Hours   Hourly Rate             Total
                                          Senior Level
                 Schechter, R. M.         Principal                1.00       685.00            685.00
Asset Analysis and Recovery
Total                                                              7.00                        2,252.50

Asset Disposition

ASSTDISP          Fuentes, N.             Paralegal - 3 -          1.40       235.00            329.00
                                          Senior Level
                 Parisi, R. A.            Counsel                  0.70       550.00             385.00
                 Schechter, R. M.         Principal               12.90       685.00           8,836.50
                 Sklar, D. E.             Associate 1             32.00       475.00          15,200.00
Asset Disposition
Total                                                             47.00                       24,750.50

Business Operations

BUSOPS          Schechter, R. M.          Principal                0.30       685.00            205.50
Business Operations
Total                                                              0.30                         205.50

Case Administration

CASEADMN          Fuentes, N.             Paralegal - 3 -          6.00       235.00           1,410.00
                                          Senior Level
               Parisi, R. A.              Counsel                  1.20       550.00             660.00
               Schechter, R. M.           Principal                1.90       685.00           1,301.50
               Sklar, D. E.               Associate 1              1.50       475.00             712.50
Case Administration
Total                                                             10.60                        4,084.00

Cash Collateral

CASHCOLL          Fuentes, N.             Paralegal - 3 -          0.90       235.00            211.50
                                          Senior Level
                  Parisi, R. A.           Counsel                 16.50       550.00           9,075.00
                  Schechter, R. M.        Principal                5.50       685.00           3,767.50
                  Sklar, D. E.            Associate 1             23.40       475.00          11,115.00
Cash Collateral
Total                                                             46.30                       24,169.00

Claims Administration and Objections

CLAIMS            Fuentes, N.             Paralegal - 3 -          0.30       235.00             70.50
                                          Senior Level
            Case 1-20-41559-nhl     Doc 333-2   Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                              August 5, 2020
Invoice #3250819                                                                                Page:3


Task Code      Timekeeper                Title             Total Hours   Hourly Rate             Total
               Schechter, R. M.          Principal                1.50       685.00           1,027.50
               Sklar, D. E.              Associate 1             24.50       475.00          11,637.50
Claims Administration and Objections
Total                                                            26.30                       12,735.50

Corporate Governance and Board Matters

CORPGOV        Schechter, R. M.       Principal                   0.70       685.00            479.50
               Sklar, D. E.           Associate 1                 0.60       475.00            285.00
Corporate Governance and Board Matters
Total                                                             1.30                         764.50

Fee/Employment Applications

FEEAPPS          Fuentes, N.             Paralegal - 3 -          0.60          0.00              0.00
                                         Senior Level
FEEAPPS          Fuentes, N.             Paralegal - 3 -         20.80       235.00           4,888.00
                                         Senior Level
              Parisi, R. A.              Counsel                  2.10       550.00           1,155.00
              Schechter, R. M.           Principal                1.20       685.00             822.00
              Sklar, D. E.               Associate 1              8.40       475.00           3,990.00
Fee/Employment Applications
Total                                                            33.10                       10,855.00

Fee/Employment Objections

FEEOBJS          Fuentes, N.             Paralegal - 3 -          1.00       235.00            235.00
                                         Senior Level
Fee/Employment Objections
Total                                                             1.00                         235.00

Financing

FINANCE          Schechter, R. M.        Principal                4.40       685.00           3,014.00
                 Sklar, D. E.            Associate 1              0.10       475.00              47.50
Financing
Total                                                             4.50                        3,061.50

Litigation (other than Avoidance Action Litigation

LITIGATE         Dermatis, M. P.         Paralegal - 2 -          0.50       260.00            130.00
                                         Senior Level
                 Fuentes, N.             Paralegal - 3 -          0.20          0.00              0.00
                                         Senior Level
                 Fuentes, N.             Paralegal - 3 -          1.70       235.00            399.50
            Case 1-20-41559-nhl   Doc 333-2     Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                              August 5, 2020
Invoice #3250819                                                                                Page:4


Task Code        Timekeeper              Title             Total Hours    Hourly Rate            Total
                                         Senior Level
                  Sklar, D. E.           Associate 1               0.30       475.00           142.50
Litigation (other than Avoidance Action Litigation
Total                                                              2.70                        672.00

Meetings and Communications with Creditors

MEETCOM          Fuentes, N.          Paralegal - 3 -              4.50       235.00          1,057.50
                                      Senior Level
               Parisi, R. A.          Counsel                      1.50       550.00            825.00
               Schechter, R. M.       Principal                    2.50       685.00          1,712.50
               Sklar, D. E.           Associate 1                 15.50       475.00          7,362.50
Meetings and Communications with Creditors
Total                                                             24.00                      10,957.50

Relief from Stay Proceedings

RELIEF           Fuentes, N.             Paralegal - 3 -           0.80       235.00           188.00
                                         Senior Level
Relief from Stay Proceedings
Total                                                              0.80                        188.00

Reporting

REPORTG          Sklar, D. E.            Associate 1               0.20       475.00            95.00
Reporting
Total                                                              0.20                         95.00


Total                                                            205.10                      95,025.50


AGGREGATE TIME SUMMARY PAGE BY INDIVIDUAL

0694         Schechter, R. M.            Principal                31.90       685.00         21,851.50
2002         Dermatis, M. P.             Paralegal - 2 -           1.40       260.00            364.00
                                         Senior Level
2200         Denys, T. A. Esq            Principal                 0.30       685.00            205.50
2268         Parisi, R. A.               Counsel                  22.00       550.00         12,100.00
2494         Fuentes, N.                 Paralegal - 3 -           0.80         0.00              0.00
                                         Senior Level
2494         Fuentes, N.                 Paralegal - 3 -          42.20       235.00          9,917.00
                                         Senior Level
2616         Sklar, D. E.                Associate 1             106.50       475.00         50,587.50
             Total                                               205.10                      95,025.50
           Case 1-20-41559-nhl        Doc 333-2     Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                    Page:6



Time Detail


Date          Description                              Initials   Task Code       Hours            Value
05/05/20      Correspondence regarding non-debtor        RMS      ASSTANAL         0.10            68.50
              Debtor affiliates and analysis of same.
05/06/20      Review communication from R. Parisi        NVF      ASSTANAL          0.80          188.00
              regarding Flushing Bank Standby LOC
              Security Deposit in the amount
              $75,623.21 and review schedules to see
              if same was disclosed (.3); review
              communication regarding AH Corporate
              documents, import document and save
              them in Porzio's system for attorney's
              review (.5);
05/07/20      Download Sofas and schedules for each      NVF      ASSTANAL          2.00          470.00
              case and save same in our system for
              further review.
05/07/20      Review SOFAs and Schedules.                RMS      ASSTANAL          0.80          548.00
05/08/20      Prepare index to loan documents            MPD      ASSTANAL          0.60          156.00
              received and send to D. Sklar and team
              for review.
05/11/20      Prepare e-mail to vendor requesting        MPD      ASSTANAL          0.30            78.00
              UCC filing for Flushing Bank (.2);
              Receive same and forward to D. Sklar
              for review (.1).
05/11/20      Review SOFAS and prepare summary.          NVF      ASSTANAL          2.00           470.00
05/12/20      Review correspondence and information RMS           ASSTANAL          0.10            68.50
              regarding transfers within avoidance
              period.
05/19/20      Exchange of email with D. Sklar            TAD      ASSTANAL          0.30           205.50
              regarding IP security interests; receive
              call from D. Sklar regarding same;
              search United States Patent and
              Trademark Office records for federal
              trademark registrations and/or
              applications owned by Ample Hill
              Holdings, Inc.; discuss same with D.
              Sklar and send copy of Security Interest
              that has been recorded against the
              registration for the mark AMPLE HILLS
              CREAMERY and the application for the
              mark AMPLE HILLS CREAMERY &
              DESIGN; receipt and review of email
              from D. Sklar regarding same.
           Case 1-20-41559-nhl       Doc 333-2     Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                    Page:7


Date        Description                                  Initials Task Code       Hours             Value
                                                                ASSTANAL Total     7.00          2,252.50

04/27/20    Attend call with Debtors' counsel             RMS    ASSTDISP           0.80          548.00
            regarding status of sale efforts, strategy
            and next steps.
04/28/20    Detail review of Bid Procedures Order         NVF    ASSTDISP           1.00          235.00
            entered on the docket and prepare
            summary with important deadlines (.8);
            coordinate calendar (.2);
04/29/20    Review and consider pending action            RMS    ASSTDISP           0.60          411.00
            items in connection with sale process
            and related costs, and strategy with
            respect to same.
04/29/20    Correspondence regarding NDAs.                RMS    ASSTDISP           0.10            68.50
04/30/20    Communication with Debtor's counsel           DES    ASSTDISP           0.20            95.00
            concerning extension of time; review of
            NDA for communications with Debtor
04/30/20    Ensure all deadlines from Bid procedures      NVF    ASSTDISP           0.40            94.00
            Order calendared (.4).
04/30/20    Communications regarding bid                  RMS    ASSTDISP           0.40          274.00
            procedures, interested purchaser
            information and NDAs.
05/03/20    Communications with R. Parisi, D. Sklar       RMS    ASSTDISP           1.30          890.50
            and R. McCord regarding sale process,
            costs, global deal (1.3). Follow up
            communications with R. Parisi and D.
            Sklar regarding negotiations
            developments and strategy (.4 NO
            CHARGE).
05/04/20    Conference call with parties concerning       DES    ASSTDISP           0.80           380.00
            bid update; update team members
            concerning same
05/05/20    Prepare for and attend hearing on             RMS    ASSTDISP           1.40          959.00
            pending motions including retentions
            and status conference and cash collateral
            issues centered around sale process.
05/06/20    Communication with committee                  DES    ASSTDISP           0.10            47.50
            members concerning NDA to be
            executed
05/06/20    Communications regarding NDA.                 RMS    ASSTDISP           0.10            68.50
05/07/20    Conference call with Debtor concerning        DES    ASSTDISP           0.40           190.00
            marketing efforts
05/07/20    Communication with Debtor's counsel           DES    ASSTDISP           0.30           142.50
            concerning proposed purchasers
05/07/20    Review of signed NDA; communication           DES    ASSTDISP           0.40          190.00
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                August 5, 2020
Invoice #3250819                                                                                  Page:8


Date        Description                             Initials   Task Code        Hours            Value
            with Debtor's counsel and within firm
            concerning same and resignation of
            committee member
05/07/20    Communications regarding sales process RMS         ASSTDISP           0.20          137.00
            and prospective buyers.
05/09/20    Communications regarding indication of RMS         ASSTDISP           0.10            68.50
            interest.
05/12/20    Communication with Debtor's counsel       DES      ASSTDISP           0.10            47.50
            concerning bidding process
05/12/20    Communications regarding indications      RMS      ASSTDISP           0.10            68.50
            of interest.
05/13/20    Conference call concerning bid status;    DES      ASSTDISP           0.60          285.00
            inter-office communication concerning
            same
05/13/20    Communication with Debtor's counsel       DES      ASSTDISP           0.20            95.00
            and within firm concerning Debtor's
            email concerning sale status
05/13/20    Call regarding indications of interest.   RAP      ASSTDISP           0.70          385.00
            Emails regarding same.
05/13/20    Communications regarding prospective      RMS      ASSTDISP           0.10            68.50
            buyer information.
05/19/20    Correspondence regarding indications of RMS        ASSTDISP           0.10            68.50
            interest.
05/21/20    Conference call concerning sale process; DES       ASSTDISP           1.00          475.00
            communication within firm concerning
            wrap up
05/28/20    Conference call concerning marketing      DES      ASSTDISP           0.50          237.50
            process; communication within firm
            concerning same
06/05/20    Communication with flushing bank          DES      ASSTDISP           0.10            47.50
            concerning sale process
06/06/20    Review of bids submitted by potential     DES      ASSTDISP           0.10            47.50
            buyers
06/06/20    Review correspondence regarding bids.     RMS      ASSTDISP           0.20          137.00
06/08/20    Conference call concerning auction        DES      ASSTDISP           0.50          237.50
            process; communication within firm
            concerning same
06/09/20    Discussion concerning issues pertaining   DES      ASSTDISP           0.50          237.50
            to the upcoming auction; review of
            documentation concerning same
06/09/20    Review of bid material; communication     DES      ASSTDISP           0.50          237.50
            with committee concerning qualifying
            bid and setting up call
06/09/20    Teleconference concerning auction         DES      ASSTDISP           0.70          332.50
            process; communication within firm
           Case 1-20-41559-nhl       Doc 333-2     Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                    Page:9


Date        Description                               Initials   Task Code        Hours            Value
            concerning same
06/09/20    Communications regarding bid                RMS      ASSTDISP           0.20          137.00
            procedures and auction.
06/10/20    Teleconference concerning asset sale        DES      ASSTDISP           0.80          380.00
            status
06/10/20    Attend calls/communications regarding       RMS      ASSTDISP           0.80          548.00
            bidding.
06/11/20    Discussion with potential bidder and        DES      ASSTDISP           0.40          190.00
            consultation parties concerning sale
            status
06/11/20    Review of update concerning auction         DES      ASSTDISP           0.50          237.50
            process; discussion with parties and
            committee concerning same
06/12/20    Coordinate and conduct conference call      DES      ASSTDISP           0.70          332.50
            with committee concerning sale process
            updates; draft meeting minutes
06/12/20    Communicate with secured lender's           DES      ASSTDISP           0.30          142.50
            counsel concerning sale process
06/12/20    Conference call with parties concerning     DES      ASSTDISP           0.30          142.50
            sale process
06/12/20    Phone call with Debtor's counsel            DES      ASSTDISP           0.40          190.00
            concerning sale process; inter-office
            communication concerning same
06/15/20    Discussion concerning issues raised by      DES      ASSTDISP           1.60          760.00
            potential bidder for sale of Debtors
            assets; review of applicable case
            documentation concerning same
06/15/20    Communicate with D. Sklar regarding         RMS      ASSTDISP           1.40          959.00
            continuing interest from alternate bidder
            and appropriate response to same.
06/15/20    Communications regarding bids and           RMS      ASSTDISP           0.10            68.50
            contingency issue.
06/16/20    Communication with Debtor concerning DES             ASSTDISP           0.10            47.50
            status of sale
06/16/20    Draft proposed response to landlord         DES      ASSTDISP           0.70          332.50
            concerning sale process; review of case
            documentation concerning same
06/17/20    Discussion concerning landlord attorney DES          ASSTDISP           0.10            47.50
            question regarding sale process
06/17/20    Discussion concerning upcoming              DES      ASSTDISP           0.20            95.00
            conference call
06/17/20    Communications regarding sale and           RMS      ASSTDISP           0.20          137.00
            landlord negotiations.
06/18/20    Conference call concerning sale status.     DES      ASSTDISP           0.40           190.00
06/18/20    Discussion concerning issues related to     DES      ASSTDISP           0.30           142.50
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20       Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                    August 5, 2020
Invoice #3250819                                                                                    Page:10


Date        Description                                 Initials   Task Code        Hours            Value
            sale
06/19/20    Discussion with landlords counsel            DES       ASSTDISP           0.40          190.00
            concerning sale process
06/19/20    Discussion concerning matters pending        DES       ASSTDISP           1.40          665.00
            before the Court; draft reply to secured
            lender's objection
06/19/20    Discussion with Flushing's counsel           DES       ASSTDISP           0.20            95.00
            concerning sale issues
06/23/20    Review of cash collateral order prior to     DES       ASSTDISP           0.30          142.50
            Debtors' submission of same to court
06/23/20    Discussion with Flushing's counsel           DES       ASSTDISP           0.20            95.00
            concerning sale process
06/23/20    Review and revise limited reply to           DES       ASSTDISP           0.50          237.50
            Flushing objection
06/23/20    Review of objection of licensor to notice    DES       ASSTDISP           0.10            47.50
            to cure
06/23/20    Communications regarding sale.               RMS       ASSTDISP           0.10            68.50
06/24/20    Review of docket and discussion with         DES       ASSTDISP           0.10            47.50
            parties concerning status of cash
            collateral order
06/24/20    Discussion with Flushing Bank's counsel      DES       ASSTDISP           0.30          142.50
            concerning sale process
06/24/20    Review and revise sale order                 DES       ASSTDISP           0.70          332.50
06/24/20    Conference call amongst parties              DES       ASSTDISP           0.40          190.00
            concerning sale process
06/24/20    Communications regarding sale status,        RMS       ASSTDISP           0.10            68.50
            order and APA.
06/25/20    Discussion with flushing counsel             DES       ASSTDISP           0.20            95.00
            concerning case issues and status
06/25/20    Discussion concerning ongoing sale           DES       ASSTDISP           1.40          665.00
            issues; review of documentation
            concerning same
06/25/20    Communications with D. Sklar and             RMS       ASSTDISP           1.00          685.00
            prospective bidder regarding sale process
            and potential bid.
06/26/20    Discussion with Debtors' counsel             DES       ASSTDISP           0.40          190.00
            concerning sale issues.
06/26/20    Discussion within firm concerning            DES       ASSTDISP           0.10            47.50
            supplemental conflict check
06/26/20    Discussion within firm concerning case       DES       ASSTDISP           0.70          332.50
            issues and competing bids and discussion
            with bidder's counsel
06/26/20    Review of entered cash collateral order      DES       ASSTDISP           0.10            47.50
06/26/20    Review of sale order provided by             DES       ASSTDISP           0.20            95.00
            Debtors' counsel; discussion with
           Case 1-20-41559-nhl       Doc 333-2      Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                   August 5, 2020
Invoice #3250819                                                                                   Page:11


Date        Description                                Initials   Task Code        Hours            Value
            Debtors' counsel concerning same
06/26/20    Conference call concerning parties;          DES      ASSTDISP           0.70          332.50
            discussion concerning conference call
            with creditor's counsel
06/26/20    Conference call concerning case issues;      DES      ASSTDISP           1.20          570.00
            discussion within firm concerning same
06/26/20    Attend call with UST's counsel, Debtors' RMS          ASSTDISP           1.00          685.00
            counsel, Flushing's counsel regarding
            sale process, and post-call debrief with
            D. Sklar regarding same.
06/26/20    Communications regarding additional          RMS      ASSTDISP           0.50          342.50
            offer; (.2). Review related court order to
            discuss with D. Sklar (.3).
06/27/20    Discussion concerning case issues            DES      ASSTDISP           0.10           47.50
06/27/20    Communicate with D. Sklar regarding          RMS      ASSTDISP           0.20          137.00
            sale and inquiries from counsel to insider
            expressing interest in assets.
06/28/20    Discussion concerning case issues            DES      ASSTDISP           0.10            47.50
06/28/20    Review and revise proposed sale order        DES      ASSTDISP           1.00           475.00
06/28/20    Draft correspondence to D. Sklar             RMS      ASSTDISP           0.10            68.50
            regarding sale order.
06/29/20    Discussion with Flushing's counsel           DES      ASSTDISP           0.30          142.50
06/29/20    Discussion concerning sale issues within DES          ASSTDISP           1.60          760.00
            firm and interested parties
06/29/20    Review of Debtor's late filings prior to     DES      ASSTDISP           0.20            95.00
            hearing
06/29/20    Discussion with Debtors' counsel             DES      ASSTDISP           0.10            47.50
            concerning case issues
06/29/20    Communications regarding sale process; RMS            ASSTDISP           1.00          685.00
            calls with D. Sklar and counsel to
            Rosecliff.
06/30/20    Review and revise supplemental               DES      ASSTDISP           0.60          285.00
            declaration
06/30/20    Review of filings by Debtors concerning DES           ASSTDISP           1.00          475.00
            upcoming hearings
06/30/20    Appearance at contested hearing as to        DES      ASSTDISP           2.80         1,330.00
            sale order and related matters
06/30/20    Discussion with Flushing counsel             DES      ASSTDISP           0.30          142.50
            concerning case issues prior to hearing
06/30/20    Review of sale order reflecting hearing      DES      ASSTDISP           0.10            47.50
            outcome
06/30/20    Discussion concerning sale hearing           DES      ASSTDISP           0.40          190.00
            outcome
06/30/20    Multiple communications regarding sale RMS            ASSTDISP           0.70          479.50
            hearing and results.
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20         Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                      August 5, 2020
Invoice #3250819                                                                                      Page:12


Date        Description                                 Initials     Task Code        Hours              Value
                                                                   ASSTDISP Total     47.00          24,750.50

05/21/20    Correspondence regarding ACH and DIP         RMS         BUSOPS             0.10            68.50
            account.
05/22/20    Communications regarding ACH issues.         RMS         BUSOPS             0.10            68.50
05/27/20    Correspondence regarding pop up sale         RMS         BUSOPS             0.10            68.50
            activity.
                                                                    BUSOPS Total        0.30           205.50

04/25/20    Assessment of initial action items (5);      RMS         CASEADMN           1.20           822.00
            communicate with R. Parisi and D. Sklar
            regarding same. (.7)
04/27/20    Follow-up conference call regarding          DES         CASEADMN           0.60           285.00
            initial case action items.
04/27/20    Review docket to confirm hearings and        NVF         CASEADMN           1.20           282.00
            dates to calendar and coordinate with S.
            Kelly matters schedules on May 5, 2020
            (.7); Review other matters scheduled on
            different date hearings (.4); review
            emails from R. Parisi and D. Sklar
            regarding dataroom (.1);
04/28/20    Review and revise committee by laws.         DES         CASEADMN           0.50           237.50
04/28/20    Communication with Debtor's counsel          DES         CASEADMN           0.10            47.50
            concerning pending motions
04/28/20    Telephone conference with S. Kelly to        NVF         CASEADMN           0.50           117.50
            coordinate administrative tasks regarding
            opening matter, conflict check, task
            codes to comply with guidelines (.5)
04/28/20    Review emails from S. Kelly regarding        NVF         CASEADMN           1.80           423.00
            court procedures for hearing (.1); review
            Judge's procedures and coordinate with
            S. Kelly to email Chambers regarding R.
            Parisi's appearance (.3); review emails
            from Chambers (.1); download and save
            copies of all matters scheduled for
            hearing on May 5, 2020 and ensure
            calendar of same (.8); ensure all dates
            and deadlines were calendared (.5)
04/29/20    Review and edit bylaws.                      RAP         CASEADMN           1.20           660.00
04/29/20    Communications regarding issues to           RMS         CASEADMN           0.10            68.50
            address with UST's counsel.
05/04/20    Review notice of agenda for tomorrow's       RMS         CASEADMN           0.10            68.50
            hearing.
05/05/20    Review Notice of Agenda filed on the         NVF         CASEADMN           1.50           352.50
            docket (.1); downloaded all documents
           Case 1-20-41559-nhl       Doc 333-2     Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                 August 5, 2020
Invoice #3250819                                                                                 Page:13


Date        Description                               Initials Task Code         Hours            Value
            related to hearing on May 6, 2020 to
            prepare (1); communicate with S. Kelly
            regarding e-mail from appearance of D.
            Sklar (.1); review notices entered on the
            docket regarding matters adjourned to
            5/12 and coordinate proper calendar of
            same (.3);
05/18/20    Correspondence regarding potential          RMS CASEADMN               0.10            68.50
            additional debtor entities.
05/26/20    Review of court filing by debtor in         DES    CASEADMN            0.10            47.50
            advance of hearing
05/27/20    Review docket and ensure calendar is        NVF CASEADMN               0.20            47.00
            updated;
06/02/20    Review of correspondence concerning         DES    CASEADMN            0.10            47.50
            privacy ombudsman
06/02/20    Attend call with consumer privacy           RMS CASEADMN               0.40          274.00
            ombudsman and correspondence to team
            regarding same.
06/03/20    Communication within firm concerning        DES    CASEADMN            0.10            47.50
            341a hearing
06/15/20    Review docket to confirm filing and         NVF CASEADMN               0.20            47.00
            calendaring.
06/16/20    Review and consider case administration NVF CASEADMN                   0.20            47.00
            procedures; confer with M. Dermatis
            regarding same.
06/18/20    Review email from S. Kelly regarding        NVF CASEADMN               0.20            47.00
            hearing on 6/23 (.1); review docket and
            confirm hearing was adjourned to 6/30
            (.1)
06/30/20    Review filings on the docket;               NVF CASEADMN               0.20            47.00
                                                            CASEADMN Total        10.60         4,084.00

04/26/20    Research and review precedent cases        NVF    CASHCOLL             0.90           211.50
            provisions for Cash collateral carve out
            for professionals (.6); compile
            information and send summaries to R.
            Parisi and D. Sklar (.3)
04/27/20    Initial Conference Call with Debtor's      DES    CASHCOLL             0.90           427.50
            Counsel
04/27/20    Prepare for and attend call with R.        RAP    CASHCOLL             2.30         1,265.00
            McCord (1.0). Prepare for and attend
            call with Debtors' counsel (1.3).
04/28/20    Conference call and preparation for        DES    CASHCOLL             1.30           617.50
            conference call
04/29/20    Conference all with lender's counsel       DES    CASHCOLL             0.50           237.50
           Case 1-20-41559-nhl     Doc 333-2     Filed 08/06/20      Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                  Page:14


Date        Description                                Initials   Task Code       Hours             Value
04/29/20    Communication with parties concerning        DES      CASHCOLL         1.10            522.50
            action items and case issues
04/29/20    Conference call with Debtor's counsel       DES       CASHCOLL          1.20           570.00
            concerning case issues; review of case
            documentation in accordance with same.
04/29/20    Call with Debtors' counsel.                 RAP       CASHCOLL          0.80          440.00
04/30/20    Phone call w/ US Trustee regarding cash,    DES       CASHCOLL          0.60          285.00
            communication within firm concerning
            same and follow up communication with
            US Trustee concerning same.
05/01/20    Phone call with Debtor's counsel            DES       CASHCOLL          0.90           427.50
            concerning case issues; conference call
            with Debtor's counsel and US Trustee
05/01/20    Conference call with Debtor's counsel       DES       CASHCOLL          0.90           427.50
            and creditor's counsel regarding carve
            out.
05/01/20    Internal discusion issues, status and       DES       CASHCOLL          0.30           142.50
            strategy.
05/01/20    Review of order prior to submission to      DES       CASHCOLL          0.70           332.50
            the Court; conference with parties
            concerning same
05/01/20    Call regarding carve out negotiations.      RAP       CASHCOLL          0.80          440.00
05/01/20    Attend call with Debtors counsel            RMS       CASHCOLL          0.90          616.50
            regarding pending retention and carve
            out matters (.5). Debrief with R. Parisi
            (.1). Attend call with Flushing's and
            Debtors' counsel (.4 NO CHARGE);
            Follow up call with Flushing's counsel
            (.5 NO CHARGE). Discuss next steps
            with R. Parisi (.3).
05/01/20    Continued communications regarding          RMS       CASHCOLL          0.30          205.50
            carve out negotiation and unsecured
            creditor participation.
05/02/20    Inter-Office Conference Call concerning     DES       CASHCOLL          0.70           332.50
            case issues and strategy
05/03/20    Conference call concerning case issues      DES       CASHCOLL          2.40         1,140.00
            and potential resolution; communication
            with parties and within firm concerning
            same
05/04/20    Edits to CC order and Scouler Order.        RAP       CASHCOLL          0.50           275.00
05/04/20    Communications regarding CC Order.          RMS       CASHCOLL          0.30           205.50
05/05/20    Review of proposal from Flushing            DES       CASHCOLL          0.20            95.00
            concerning cash collateral; review of
            correspondence by Debtor's counsel
            concerning same; communication within
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                 August 5, 2020
Invoice #3250819                                                                                 Page:15


Date        Description                              Initials   Task Code        Hours            Value
            firm concerning same
05/05/20    Phone conference concerning hearings;      DES      CASHCOLL           0.60           285.00
            review of pleadings concerning same
05/05/20    Telephonic appearance at hearing for       DES      CASHCOLL           1.30           617.50
            ongoing case matters
05/05/20    Prepare for and attend hearing.            RAP      CASHCOLL           1.70           935.00
05/06/20    Communication with creditor's counsel      DES      CASHCOLL           0.20            95.00
            concerning committee issues
05/06/20    Review of email concerning cash            DES      CASHCOLL           0.10            47.50
            collateral for next steps in case
05/06/20    Work through CC carveout negotiations      RAP      CASHCOLL           0.50          275.00
            with Debtor's counsel.
05/07/20    Review of status of cash collateral;       DES      CASHCOLL           0.20            95.00
            communication within firm concerning
            same
05/07/20    Review of Debtor's cash management         DES      CASHCOLL           0.10            47.50
            order
05/07/20    Communications regarding adequate          RMS      CASHCOLL           0.10            68.50
            protection payments.
05/08/20    Review of cash collateral language prior DES        CASHCOLL           0.20            95.00
            to submission to lender; review of
            proposed edits by Debtor's counsel
05/08/20    Emails regarding cash collateral           RAP      CASHCOLL           0.30          165.00
            negotiations, correspondence with
            Debtors regarding same.
05/08/20    Communications regarding budget, carve RMS          CASHCOLL           0.30          205.50
            out and CC order.
05/11/20    Communication with Debtors' counsel        DES      CASHCOLL           0.30           142.50
            concerning case issues; review of
            background concerning same;
            communication within firm concerning
            same
05/11/20    Interoffice conference concerning cash     DES      CASHCOLL           0.20            95.00
            collateral and related issues
05/11/20    Communications regarding joint             RMS      CASHCOLL           0.20          137.00
            proposal on cash collateral, liens and
            carve out.
05/12/20    Appearance at hearing                      DES      CASHCOLL           0.70          332.50
05/12/20    Calls and emails regarding cash            RAP      CASHCOLL           1.20          660.00
            collateral negotiations, call with G.
            Utlick regarding same, emails with Rich
            McCord regarding same.
05/14/20    Communication with Debtor's counsel        DES      CASHCOLL           0.10            47.50
            concerning case issues
05/18/20    Review of D. Sklar memo regarding lien RAP          CASHCOLL           0.70           385.00
           Case 1-20-41559-nhl       Doc 333-2     Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                  Page:16


Date        Description                               Initials   Task Code        Hours            Value
            perfection, emails regarding same.
05/19/20    Conference call with Debtor's counsel       DES      CASHCOLL           1.10           522.50
            and inter-office follow-up
05/19/20    Call with S. Sklar and R. Schechter         RAP      CASHCOLL           1.10          605.00
            regarding cash collateral negotiations
            and lien review. Prepare by finalizing
            review of D. Sklar memo.
05/19/20    Call with G. Utlick and D. Sklar            RAP      CASHCOLL           1.00          550.00
            regarding cash collateral negotiations,
            other case issues.
05/19/20    Communications regarding CC, carve          RMS      CASHCOLL           0.40          274.00
            out and finalizing same; correspondence
            regarding SBA issues.
05/20/20    Teleconference concerning case issues       DES      CASHCOLL           0.50          237.50
05/20/20    Ample hills - call with R. Schechter And RAP         CASHCOLL           0.40          220.00
            d Sklar. Email to rich McCord regarding
            Cash collateral
05/20/20    Communicate with R. Parisi and D.           RMS      CASHCOLL           0.50          342.50
            Sklar regarding cash collateral issues,
            carve out and follow up with Flushing.
05/21/20    Conference call with Flushing Bank's        DES      CASHCOLL           0.70           332.50
            counsel concerning cash collateral issues
05/21/20    Prepare for and attend CC call with Rich RAP         CASHCOLL           0.70          385.00
            McCord of Flushing
05/21/20    Conference call regarding CC and            RMS      CASHCOLL           0.30          205.50
            carveout.
05/22/20    Conference call with Flushing Bank's        DES      CASHCOLL           0.60           285.00
            counsel concerning case issues
05/22/20    Prepare for and attend call with Flushing RAP        CASHCOLL           0.50          275.00
            regarding CC negotiations.
05/23/20    Work through changes to CC order            RAP      CASHCOLL           1.20          660.00
            based on negotiations with Flushing.
05/24/20    Review and revise cash collateral order     DES      CASHCOLL           0.30          142.50
05/24/20    Review CC Order, edits to and               RMS      CASHCOLL           0.50          342.50
            communications regarding same.
05/26/20    Review and revise cash collateral order;    DES      CASHCOLL           1.00           475.00
            communication with Flushing Bank's
            counsel concerning same
05/26/20    Review language relating to cash            RMS      CASHCOLL           0.20          137.00
            collateral order; communications
            regarding same.
05/27/20    Review of cash collateral pending           DES      CASHCOLL           0.10            47.50
            hearing and other relevant
            documentation concerning same
05/27/20    Appearance at hearing for cash collateral DES        CASHCOLL           1.40           665.00
           Case 1-20-41559-nhl     Doc 333-2      Filed 08/06/20     Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                  Page:17


Date        Description                                Initials   Task Code       Hours             Value
05/27/20    Emails regarding proposed language in        RAP      CASHCOLL         0.30            165.00
            CC order regarding $50k deal with bank.
05/27/20    Communications regarding continuing         RMS       CASHCOLL          0.10            68.50
            discussion on cash collateral and order.
05/29/20    Review of proposed cash collateral          DES       CASHCOLL          0.40           190.00
            order; draft proposed response to
            Debtors' counsel concerning same
05/29/20    Emails regarding CC order language          RAP       CASHCOLL          0.50           275.00
            with Debtors' counsel. Review order
            from Flushing.
05/29/20    Communications regarding cash               RMS       CASHCOLL          0.50           342.50
            collateral, carve out and order.
06/01/20    Conference call concerning cash             DES       CASHCOLL          0.80           380.00
            collateral issues
06/01/20    Call regarding CC order, sale process.      RAP       CASHCOLL          0.60           330.00
06/01/20    Communications regarding additional         RMS       CASHCOLL          0.20           137.00
            $50k carveout.
06/02/20    Review of cash collateral motion            DES       CASHCOLL          0.10            47.50
            concerning Section 362 issue;
            communication with secured creditor's
            counsel concerning same
06/02/20    Call regarding CC order and marketing       RAP       CASHCOLL          1.40           770.00
            process. Review and assess CC redline
            from Debtor's counsel, emails with team
            regarding same.
06/02/20    Review edits to CC Order from Debtors'      RMS       CASHCOLL          0.40           274.00
            counsel, draft revisions to same,
            communications regarding same. (.3).
            Communications regarding SBA loan.
            (.1).
06/03/20    Review of updated cash collateral           DES       CASHCOLL          0.30           142.50
            language in proposed orders prior to
            submission to court; correspondence
            amongst parties concerning same
06/03/20    Communications regarding agreement on       RMS       CASHCOLL          0.30           205.50
            CC order.
06/04/20    Review of final cash collateral order;      DES       CASHCOLL          0.40           190.00
            communication within firm and with
            committee concerning case issues
                                                             CASHCOLL Total        46.30         24,169.00

05/01/20    Discussion concerning ongoing case          DES       CLAIMS            0.20            95.00
            issues and proposed strategy.
05/05/20    Communications regarding claims bar         RMS       CLAIMS            0.10            68.50
            date.
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                 August 5, 2020
Invoice #3250819                                                                                 Page:18


Date        Description                              Initials   Task Code        Hours            Value
05/06/20    Communications regarding loan              RMS      CLAIMS            0.10            68.50
            document file.
05/07/20    Communication within firm concerning       DES      CLAIMS             0.10            47.50
            indexing of Flushing Loan documents
05/08/20    Preliminary Review of loan                 DES      CLAIMS             0.70           332.50
            documentation for potential lien
            objection
05/09/20    Review of Flushing Loan documents for DES           CLAIMS             2.50         1,187.50
            potential lien objection
05/09/20    Review correspondence regarding SBA        RMS      CLAIMS             0.10            68.50
            loan guarantee terms.
05/14/20    Communication with Debtor's counsel;       DES      CLAIMS             0.20            95.00
            review of case documentation and SBA
            loan documentation
05/15/20    Review of Flushing loan documentation; DES          CLAIMS             4.30         2,042.50
            draft memorandum concerning same
05/15/20    Communications regarding Flushing          RMS      CLAIMS             0.10            68.50
            SBA guarantee.
05/17/20    Draft memorandum concerning                DES      CLAIMS             0.90           427.50
            Flushing's liens
05/18/20    Communication within firm concerning       DES      CLAIMS             2.80         1,330.00
            memorandum and Flushing Liens; draft
            charts for committee in conjunction with
            memorandum; review of case
            documentation to guide case strategy
05/18/20    Communications regarding lien              RMS      CLAIMS             0.20          137.00
            perfection.
05/19/20    Communication within firm concerning       DES      CLAIMS             4.60         2,185.00
            case issues; review and revise
            memorandum concerning same; review
            of case documentation concerning same
05/20/20    Review and revise memorandum; draft        DES      CLAIMS             3.70         1,757.50
            loan abstracts; communication with
            committee concerning same
05/20/20    Communications regarding lien review       RMS      CLAIMS             0.20          137.00
            memorandum.
05/20/20    Review lien analysis memo and provide      RMS      CLAIMS             0.30          205.50
            comments/edits to same.
05/22/20    Prepare memorandums for submission to DES           CLAIMS             0.40           190.00
            committee; communication concerning
            case issues
05/29/20    Communication with the CRO and             DES      CLAIMS             0.20            95.00
            flushing concerning SBA guaranty
05/31/20    Correspondence regarding bar date          RMS      CLAIMS             0.10            68.50
            order.
           Case 1-20-41559-nhl       Doc 333-2      Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                   August 5, 2020
Invoice #3250819                                                                                   Page:19


Date        Description                                Initials   Task Code        Hours             Value
06/01/20    Discussion concerning case issues and        DES      CLAIMS            0.80            380.00
            cash collateral negotiations; review of
            issues concerning same
06/02/20    Review of cash collateral clause revision DES         CLAIMS             0.50           237.50
            by Debtors' counsel; communication
            within firm concerning same
06/02/20    Conference call with parties concerning      DES      CLAIMS             0.80           380.00
            case issues
06/02/20    Review of motion for bar date;               DES      CLAIMS             0.10            47.50
06/03/20    Email Discussion concerning creditor         DES      CLAIMS             0.10            47.50
            request for bar date
06/03/20    Correspondence with creditor regarding       RMS      CLAIMS             0.10            68.50
            bar date.
06/12/20    Communication with creditor and              DES      CLAIMS             0.30           142.50
            Trustee concerning address change;
            review of procedure concerning same
06/15/20    Review Order entered regarding               NVF      CLAIMS             0.20            47.00
            deadlines for filing a claims (.1); ensure
            proper calendar of deadlines (.1)
06/18/20    Research concerting upcoming matter          DES      CLAIMS             1.30           617.50
            before the court; discussion with
            Flushing Bank's counsel concerning
            same
06/19/20    Communicate with S. Kelly regarding          NVF      CLAIMS             0.10            23.50
            matter on 6.30
06/19/20    Communications regarding landlord            RMS      CLAIMS             0.20           137.00
            deposits.
                                                                  CLAIMS Total      26.30         12,735.50

04/25/20    Research case law concerning CRO             DES      CORPGOV            0.40           190.00
            appointment under Section 363
            concerning upcoming motion
04/27/20    Communications regarding concerns of         RMS      CORPGOV            0.30           205.50
            secured creditor and items to address
            with Committee in connection with
            quick sale timeline, CRO, expenses,
            budget and carveout.
04/29/20    Communicate with R. Parisi regarding         RMS      CORPGOV            0.30           205.50
            sale process, CRO retention and
            negotiations regarding carveout. Contact
            R. McCord regarding case status and
            next steps.
04/30/20    Communication with Debtors' counsel          DES      CORPGOV            0.20            95.00
            concerning resolution to CRO retention
04/30/20    Communications regarding CRO                 RMS      CORPGOV            0.10            68.50
           Case 1-20-41559-nhl       Doc 333-2     Filed 08/06/20       Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                     August 5, 2020
Invoice #3250819                                                                                     Page:20


Date        Description                                  Initials   Task Code        Hours            Value
            proposal.
                                                                CORPGOV Total          1.30           764.50

04/27/20    Review of retention application prior to      DES       FEEAPPS            0.30          142.50
            filing
04/27/20    Review local rules for retention              NVF       FEEAPPS            5.00         1,175.00
            application to ensure compliance with
            guidelines (.3); review precedent cases
            and pleadings filed in other cases in
            EDNY regarding retention application
            (.3); prepare Porzio's retention
            application (2); prepare notice of
            retention application (.3); prepare
            certification in support of retention (1);
            prepare proposed order for retention
            application (.8); communicate with S.
            Kelly regarding list of conflict check
            review and review list (.3);
04/27/20    Review email from S. Kelly regarding          NVF       FEEAPPS            0.60             0.00
            task codes (.1); review guidelines from
            Region 2 Trustee's office and confirm
            task codes (.5). NO CHARGE.
04/28/20    Review of case documentation prior to         DES       FEEAPPS            0.90          427.50
            execution and/or filing.
04/28/20    Communicate with R. Parisi and D.             NVF       FEEAPPS            0.20            47.00
            Sklar regarding provision in retention
            application (.2);
04/29/20    Communications regarding retention.           NVF       FEEAPPS            1.00          235.00
            Trustee Guidelines and information to
            review for certification in connection
            with same.
04/29/20    Review retention application.                 RAP       FEEAPPS            1.50          825.00
04/29/20    Communications regarding conflicts            RMS       FEEAPPS            0.20          137.00
            check.
04/30/20    Update Declaration in support of              NVF       FEEAPPS            0.80          188.00
            retention application (.4);
            communications regarding trustee
            guidelines and retention terms (.4).
04/30/20    Communications regarding review and           RMS       FEEAPPS            0.20          137.00
            analysis for certification.
05/01/20    Compile conflict check list, save them in     NVF       FEEAPPS            0.50          117.50
            the system and communicate with R.
            Parisi regarding review.
05/04/20    Review conflict check report from R.          NVF       FEEAPPS            1.80          423.00
            Parisi and update declaration with proper
           Case 1-20-41559-nhl       Doc 333-2      Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                   August 5, 2020
Invoice #3250819                                                                                   Page:21


Date        Description                                Initials   Task Code        Hours            Value
            disclosures (1.3.); update Retention
            application, compile with exhibits,
            declaration and proposed order and
            circulate (.5);
05/04/20    Finalize retention application.              RAP      FEEAPPS            0.20          110.00
05/04/20    Communications regarding Scouler             RMS      FEEAPPS            0.20          137.00
            retention.
05/04/20    Communications regarding Porzio              RMS      FEEAPPS            0.10            68.50
            retention, conflicts check, disclosures.
05/05/20    Review further comments from U.S.            NVF      FEEAPPS            1.90          446.50
            Trustee regarding Porzio's fee
            application and update pleadings
            accordingly (.4); prepare redlines,
            compile and circulate (.3); Review
            conflict disclosure and review each
            disclosure to confirm amount billed
            during 2019 per Trustee's request (1);
            communicate with Finance Department
            to complete further disclosures per
            Trustee's request (.2);
05/06/20    Communicate with Finance Service             NVF      FEEAPPS            0.70          164.50
            regarding further disclosures for
            retention application (.2); circulate
            declaration to R. Parisi (.1); review
            further comments from U.S. Trustee and
            update declaration accordingly, compile
            and circulate (.4);
05/06/20    Work through retention application           RAP      FEEAPPS            0.40          220.00
            issues with UST Office.
05/06/20    Communications regarding PBN                 RMS      FEEAPPS            0.10            68.50
            retention.
05/07/20    Update dates, signatures and compile         NVF      FEEAPPS            0.30            70.50
            retention application, declaration and
            Order for R. Parisi review and for
            Committee's signature.
05/07/20    Review correspondence regarding Porzio RMS            FEEAPPS            0.10            68.50
            retention.
05/08/20    Communicate with R. Parisi regarding         NVF      FEEAPPS            1.60          376.00
            service (.1); review rules and docket to
            confirm service (.3); compile signed
            retention and send to R. Parisi for final
            review (.2); Compile documents for
            filing (.2); file retention application on
            the docket (.3); download retention
            application and serve via email upon
           Case 1-20-41559-nhl        Doc 333-2      Filed 08/06/20    Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                    August 5, 2020
Invoice #3250819                                                                                    Page:22


Date        Description                                 Initials   Task Code        Hours            Value
            required parties (.3); calendar deadlines
            accordingly (.1); communicate with
            office service regarding mailing of
            application (.1)
05/08/20    Review orders on retentions.                  RMS      FEEAPPS            0.10            68.50
05/08/20    Communications regarding retention            RMS      FEEAPPS            0.10            68.50
            application.
05/19/20    Review list of service for retention          NVF      FEEAPPS            0.90          211.50
            application (.2) Prepare Certificate of
            Service (.7)
05/26/20    Review of COS prior to filing                 DES      FEEAPPS            0.10           47.50
05/26/20    Follow up on COS review.                      NVF      FEEAPPS            0.10           23.50
05/26/20    Update COS for retention application,         NVF      FEEAPPS            0.60          141.00
            compile for filing and file same with the
            Court.
05/29/20    Update date, compile for filing and file      NVF      FEEAPPS            0.80          188.00
            certificate of no Objection (.5); file
            proposed order on ECF (.2);
            communicate with R. Parisi regarding
            same (.1)
06/01/20    Communicate with Chambers regarding           NVF      FEEAPPS            0.30            70.50
            hearing on June 2 for retention
            application (.2); review email from
            Chambers regarding hearing on fee
            application (.1)
06/02/20    Review retention Order and circulate          NVF      FEEAPPS            0.30            70.50
            (.1); review email from S. Kelly and
            coordinate calendar dates (.2)
06/02/20    Review Porzio retention order.                RMS      FEEAPPS            0.10            68.50
06/03/20    Review if any Order regarding fee             NVF      FEEAPPS            0.10            23.50
            application or procedures have been
            entered.
06/10/20    Review of fee statement for fee               DES      FEEAPPS            0.40          190.00
            application to be filed
06/11/20    Review of billing for fee application to      DES      FEEAPPS            0.60          285.00
            be filed
06/12/20    Review of billing for fee application to      DES      FEEAPPS            0.80          380.00
            be filed
06/18/20    Research background concerning                DES      FEEAPPS            2.90         1,377.50
            retention; draft supplemental
            certification to application to be retained
            as counsel
06/23/20    Discussion concerning supplemental            DES      FEEAPPS            0.90          427.50
            certification; review of case background
            concerning same
           Case 1-20-41559-nhl         Doc 333-2      Filed 08/06/20      Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                       August 5, 2020
Invoice #3250819                                                                                       Page:23


Date        Description                                   Initials    Task Code        Hours             Value
06/23/20    Review communication regarding                  NVF       FEEAPPS           0.10             23.50
            supplemental declaration and review of
            additional parties;
06/24/20    Review list of creditors on schedules           NVF       FEEAPPS            0.80           188.00
            circulated by D. Sklar and provide
            additional list of parties to search if there
            is any potential conflict of interest.
06/26/20    Review of supplemental conflict report;         DES       FEEAPPS            0.30           142.50
            communication within firm concerning
            same
06/26/20    Review supplemental conflict check and NVF                FEEAPPS            1.90           446.50
            prepare summary of potential conflict of
            interest; circulate information to R.
            Schechter and D. Sklar
06/26/20    Communicate with D. Sklar regarding             NVF       FEEAPPS            0.10            23.50
            supplemental declaration.
06/29/20    Review and revise issues related to             DES       FEEAPPS            1.20           570.00
            supplemental disclosure; discussion
            within firm concerning same
06/29/20    Review and prepare supplemental                 NVF       FEEAPPS            0.80           188.00
            declaration (.3); communicate with
            finance regarding review of relevant
            records (.2); update exhibit for
            supplemental declaration (.2); review
            communication from D. Sklar regarding
            same (.1)
06/30/20    Update supplemental declaration exhibit; NVF              FEEAPPS            0.20             47.00
                                                                     FEEAPPS Total      33.10         10,855.00

05/04/20    Review communication from R. Parisi             NVF       FEEOBJS            0.30            70.50
            regarding Scouler engagement (.1);
            review docket, locate Scouler retainer
            letter, download and circulate same (.2)
05/27/20    Review local rules and any order entered        NVF       FEEOBJS            0.70           164.50
            on the docket related to filing of notice
            of no objection (.2); Prepare certificate
            of no objection for Porzio's retention
            application (.5).
                                                                     FEEOBJS Total       1.00           235.00

04/26/20    Communications regarding budget and             RMS       FINANCE            0.30           205.50
            carve out.
04/28/20    Communications regarding Flushing               RMS       FINANCE            0.30           205.50
            negotiations, carve out and sale strategy
            (.2). Review sale and financial
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20        Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                     August 5, 2020
Invoice #3250819                                                                                     Page:24


Date        Description                                 Initials    Task Code        Hours            Value
            information from Debtors' counsel. (.1).
04/29/20    Attend call with secured creditors           RMS        FINANCE            0.50          342.50
            counsel regarding carve out and sale.
05/05/20    Review and consider secured creditor         RMS        FINANCE            0.80          548.00
            collateral and carve-out issues,
            negotiations in connection with same,
            and communications regarding structure
            for Committee professionals and GUC
            carve out.
05/06/20    Communications regarding Ample Hills         RMS        FINANCE            0.30          205.50
            budget and carve out.
05/12/20    Review of Debtor's Budget                    DES        FINANCE            0.10           47.50
05/12/20    Review correspondence regarding              RMS        FINANCE            0.20          137.00
            adequate protection payment and sale
            process budget; consider replacement
            lien issue.
05/12/20    Review CC budget to actual.                  RMS        FINANCE            0.10           68.50
05/22/20    Prepare for (.3) and attend Committee        RMS        FINANCE            1.40          959.00
            call regarding CC and carve out
            negotiations (.6). Communicate with
            counsel to Flushing Bank regarding same
            (.3) Debrief with R. Parisi and D. Sklar
            regarding next steps (.2).
05/23/20    Communications regarding CC and              RMS        FINANCE            0.10            68.50
            carveout.
05/26/20    Review filing regarding revised cash         RMS        FINANCE            0.10            68.50
            management order.
05/27/20    Consider potential GUC Trust cash            RMS        FINANCE            0.30          205.50
            contribution structure and
            communications regarding same.
                                                                   FINANCE Total       4.50         3,061.50

05/06/20    Review email from D. Sklar with              NVF        LITIGATE           0.20             0.00
            summary of hearing on 5/6. NO
            CHARGE.
05/12/20    Review of recent filings prior to hearing    DES        LITIGATE           0.20            95.00
05/12/20    Review of objection filed by creditor        DES        LITIGATE           0.10            47.50
05/26/20    Review filings and imported documents        NVF        LITIGATE           0.30            70.50
            in preparation of hearing.
06/01/20    Import all documents related to hearing      NVF        LITIGATE           1.10           258.50
            scheduled on June 30, 2020 and ensure
            proper calendar (.8); review further
            emails from R. Parisi regarding calendar,
            review docket and coordinate calendar of
            pending matters (.3)
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20       Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                    August 5, 2020
Invoice #3250819                                                                                    Page:25


Date        Description                                 Initials   Task Code        Hours             Value
06/23/20    Electronically file OCUC's Response to        MPD      LITIGATE          0.50            130.00
            Flushing Bank's Limited Objection.
06/25/20    Communicate with S. Kelly to register        NVF       LITIGATE           0.30            70.50
            D. Sklar for hearing (.1); email to
            chambers confirming attendance of
            hearing (.1); confirm with R. Schechter
            attendance of hearing (.1)
                                                               LITIGATE Total         2.70           672.00

04/25/20    Review of case docket for case               DES       MEETCOM            0.60           285.00
            background for introduction to
            committee members and guide strategy;
            draft correspondence explaining agenda
            and action items
04/25/20    Communication with committee chair           DES       MEETCOM            0.10            47.50
            concerning appointment and setting
            conference call
04/25/20    Ample Hills Conference call concerning       DES       MEETCOM            0.80           380.00
            committee representation and case
            strategy discussion.
04/26/20    Communication with secured creditor's        DES       MEETCOM            0.70           332.50
            counsel and debtor's counsel concerning
            case matters
04/26/20    Review emails from R. Parisi regarding       NVF       MEETCOM            2.40           564.00
            creating list of creditors committee
            mails and team mail (.1); review email
            from R. Parisi regarding retention
            application and bylaws (.1); review case,
            docket and download petition, top 30
            creditors and committee appointment
            notice (.8); prepare bylaws (1.4);
04/26/20    Compile emails to create Committee           NVF       MEETCOM            0.20            47.00
            group and work group emails and
            coordinate same with IT Department.
04/26/20    Communications regarding creditors           RMS       MEETCOM            0.20           137.00
            committee action items.
04/27/20    Communication with committee                 DES       MEETCOM            0.10            47.50
            members concerning initial phone
            conference
04/27/20    Conference call with secured creditor's      DES       MEETCOM            1.60           760.00
            counsel and follow up on call
04/27/20    Initial review of client documentation       DES       MEETCOM            0.20            95.00
            concerning case issues
04/27/20    Communicate with IT Services regarding       NVF       MEETCOM            0.20            47.00
            creation of work group emails and
           Case 1-20-41559-nhl      Doc 333-2     Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                August 5, 2020
Invoice #3250819                                                                                Page:26


Date        Description                             Initials   Task Code        Hours            Value
            Committee emails (.2)
04/28/20    Phone call with committee member          DES      MEETCOM            0.10            47.50
            concerning upcoming meeting,
04/28/20    Attend Committee call (1.1), prep for     RAP      MEETCOM            1.50           825.00
            same with R. Schechter and D. Sklar
            (0.4).
04/28/20    Prepare for (.5) and conduct Committee    RMS      MEETCOM            1.60         1,096.00
            Call (1.1).
05/01/20    Phone call with committee member          DES      MEETCOM            0.10            47.50
            concerning case issues
05/01/20    Communication with Committee              DES      MEETCOM            0.20            95.00
            concerning NDA; review of NDA prior
            to submission to client.
05/01/20    Phone call with US Trustee concerning     DES      MEETCOM            0.10            47.50
            potential committee conflict
05/01/20    Communication with committee              DES      MEETCOM            0.30           142.50
            members concerning case issues and
            resolution to application before court;
            communication with Debtor's counsel
            concerning same
05/01/20    Email to creditor's committee concerning DES       MEETCOM            0.20            95.00
            Debtor proposal concerning retention of
            professional
05/04/20    Communication with committee              DES      MEETCOM            0.20            95.00
            concerning call to be scheduled;
            communication with Debtor's counsel
            concerning case matters
05/04/20    Call with US Trustee concerning           DES      MEETCOM            0.60           285.00
            potential committee conflict; follow-up
            call with committee member
05/05/20    Draft minutes for hearing and committee DES        MEETCOM            0.30           142.50
            call
05/05/20    Phone call to committee member            DES      MEETCOM            0.10            47.50
            concerning conference call
05/05/20    Conference call with committee;           DES      MEETCOM            1.10           522.50
            communication within firm concerning
            same
05/05/20    Communicate with S. Kelly regarding e- NVF         MEETCOM            0.20            47.00
            mail to Committee Members for
            conference (.1); communicate with
            committee members to schedule
            conference (.1)
05/06/20    Review communications from S. Kelly       NVF      MEETCOM            0.10            23.50
            and R. Parisi regarding Committee
            Conference.
           Case 1-20-41559-nhl     Doc 333-2     Filed 08/06/20      Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                  August 5, 2020
Invoice #3250819                                                                                  Page:27


Date        Description                                Initials   Task Code       Hours            Value
05/07/20    Review updated email with 341(a)             NVF      MEETCOM          0.30            70.50
            meeting documents and import
            documents to Porzio's system.
05/07/20    Communications (a) meeting documents        NVF       MEETCOM           0.20            47.00
05/07/20    Communications regarding bylaws and         RMS       MEETCOM           0.10            68.50
            committee members.
05/08/20    Review of bylaws prior to submission to     DES       MEETCOM           0.40           190.00
            Committee; communication within
            committee concerning bylaws and
            retention application
05/08/20    Review email with Debtor's documents,       NVF       MEETCOM           0.30            70.50
            download and compare to 341(a)
            documents that we have in the file.
05/08/20    Communications regarding bylaws,            RMS       MEETCOM           0.10            68.50
            replacement committee member.
05/11/20    Communication with committee                DES       MEETCOM           0.10            47.50
            concerning committee member
            resignation and replacement member
05/12/20    Communication within firm, committee        DES       MEETCOM           1.30           617.50
            chair and new committee member
            concerning case issues; draft
            correspondence giving case background
            and bringing new committee member up
            to speed in case; communication with
            debtor's counsel concerning same and
            case issues
05/12/20    Review email from R. Parisi regarding       NVF       MEETCOM           0.10            23.50
            additional committee member and
            coordinate with IT to include him in
            committee email group.
05/12/20    Communications regarding new                RMS       MEETCOM           0.10            68.50
            Committee member and NDA.
05/21/20    Communication with committee                DES       MEETCOM           0.10            47.50
            concerning scheduling of conference call
05/22/20    Committee Conference call; drafting of      DES       MEETCOM           1.30           617.50
            minutes
06/03/20    Review 341(a) Meeting notice and            NVF       MEETCOM           0.20            47.00
            update calendar with conference and
            code number.
06/03/20    Communications regarding 341.               RMS       MEETCOM           0.10            68.50
06/08/20    Review of case documentation to prepare     DES       MEETCOM           0.60           285.00
            for 341a hearing; plan and prepare for
            same
06/08/20    Email discussion concerning 341a            DES       MEETCOM           0.20            95.00
            hearing outcome
           Case 1-20-41559-nhl       Doc 333-2     Filed 08/06/20   Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                 August 5, 2020
Invoice #3250819                                                                                 Page:28


Date        Description                            Initials Task Code            Hours             Value
06/08/20    Appearance at 341 hearing                DES    MEETCOM               0.90            427.50
06/08/20    Communications regarding 341.            RMS MEETCOM                  0.20            137.00
06/08/20    Review correspondence regarding 341.     RMS MEETCOM                  0.10             68.50
06/09/20    Communication with creditor concerning DES      MEETCOM               0.20             95.00
            case issues
06/10/20    Conference call with committee           DES    MEETCOM                0.40           190.00
            concerning case issues; draft minutes
            concerning same
06/10/20    Review email regarding minutes           NVF MEETCOM                   0.20            47.00
            circulated by D. Sklar; review docket
            and any updated filing (.1)
06/11/20    Phone call with committee member         DES    MEETCOM                0.20            95.00
            concerning case status
06/12/20    Review email from D. Sklar regarding     NVF MEETCOM                   0.10            23.50
            minutes.
06/15/20    Discussion concerning meeting minutes    DES    MEETCOM                0.20            95.00
            and committee members
06/29/20    Discussion with committee concerning     DES    MEETCOM                1.70           807.50
            case issues and within firm concerning
            same; draft minutes of meeting
06/30/20    Draft correspondence to Committee        DES    MEETCOM                0.50           237.50
            explaining the hearing outcome
                                                          MEETCOM Total           24.00         10,957.50

06/08/20    Review docket and pending motions (.2);     NVF     RELIEF             0.80           188.00
            coordinate calendar of Motion for Relief
            Flushing Bank (.1); download motion for
            relief and review the same (.1); update
            folder for hearing on 6/30 (.1); review
            Notice of Settlement of Proposed Final
            CC Order (.2); communicate with R.
            Schechter and D. Sklar regarding
            attendance of hearing (.1).
                                                                RELIEF Total       0.80           188.00

05/28/20    Review of MOR; communication within         DES     REPORTG            0.20            95.00
            firm concerning status of cash collateral
                                                              REPORTG Total        0.20            95.00


                                                                    Fees Total   205.10         95,025.50
           Case 1-20-41559-nhl     Doc 333-2        Filed 08/06/20        Entered 08/06/20 20:05:15

Our Matter # 022934.016178                                                                       August 5, 2020
Invoice #3250819                                                                                       Page:29



Disbursement Summary                                                              Total
Telephone                                                                        150.07
Westlaw Research Charges                                                         465.04
Total Disbursements                                                              615.11



Disbursement Detail
Date          Description                                                                             Amount
04/30/20      VENDOR: COMMUNIQUE CONFERENCING; INVOICE#:                                                46.38
              052685COMMUNIQUE; DATE: 4/30/2020 - Conference Calls 4/1/20 -
              4/30/20 (April 20 (20, 22, 25, 27, 28, 29, 2020)
05/26/20      VENDOR: COMMUNIQUE CONFERENCING; INVOICE#:                                                 16.32
              052685COMMUNIQUE; DATE: 5/26/2020
05/31/20      VENDOR: COMMUNIQUE CONFERENCING; INVOICE#: 1780650800;                                     10.22
              DATE: 5/31/2020 - Conference Calls 5/1/20 - 5/31/20 - RSM 5/22
05/31/20      VENDOR: COMMUNIQUE CONFERENCING; INVOICE#: 1780650800;                                     37.20
              DATE: 5/31/2020 - Conference Calls 5/1/20 - 5/31/20 - DES/RAP 5/29;
              5/1, 4, 5, 19
06/30/20      VENDOR: Thomson Reuters - West INVOICE#: 842420865 DATE:                                  465.04
              6/1/2020
              Thomson Reuters - West 842420865 06/01/20 West Law May 2020 Charges
              5/9, 15, 20/20 DES
06/30/20      VENDOR: COMMUNIQUE CONFERENCING; INVOICE#: 1780655720;                                     39.95
              DATE: 6/30/2020 - Conferance Calls June 1 - June 30 2020
                                                       TOTAL DISBURSEMENTS                            $615.11




              TOTALS FOR THIS MATTER

                                                         Professional Services                        95,025.50
                                                               Disbursements                             615.11
                                 Total Professional Services & Disbursements                          95,640.61

                                  BALANCE DUE THIS INVOICE                                        $ 95,640.61
                                                       Previous Balance Due                                0.00

                         TOTAL AMOUNT DUE INCLUDING THIS INVOICE                                  $ 95,640.61
